Exhibit 10.1

 

REDEMPTION AGREEMENT




This Agreement (the “Agreement”) is made as of the 11th day of January, 2010 by
and between Winrock International, Inc., a Delaware corporation having its
offices at 2000 Hamilton Street #943, Philadelphia, PA 19130 (the “Issuer”) and
William Tay, with an address at P.O. Box 42198, Philadelphia, PA 19101 (the
“Seller”).




WITNESSETH:

 

WHEREAS, the Seller is the owner of 31,340,000 shares of the Issuer’s common
stock, par value $.0001 per share (“Common Stock”); and

 

WHEREAS, the Seller desires to sell to the Issuer, and the Issuer desires to
purchase from the Seller, 31,026,600 shares (the “Shares”) owned by the Seller,
on and subject to the terms of this Agreement;

 

WHEREFORE, the parties hereto hereby agree as follows:

 

1.  Sale of the Shares. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Seller shall sell the Shares to the Issuer, and
the Issuer shall purchase the Shares from the Seller for an aggregate purchase
price (the “Purchase Price”) equal to fifty-nine thousand nine hundred ninety
dollars ($59,990), to be paid in cash upon the execution and delivery of this
Agreement.

 

2.  Closing. The purchase and sale of the Shares shall take place upon execution
and delivery of this Agreement (the “Closing”), to be held at such time and
place as shall be determined by the parties. At the Closing, the Seller shall
deliver to the Issuer certificates for the Shares, duly endorsed in form for
transfer to the Issuer, and accompanied by appropriate stock powers, and the
Issuer shall pay the cash to an account to be designated by the Seller.

 

3.  Representations of Seller.

 

(a)  Seller has all necessary power and authority to enter into and to perform
his obligations hereunder. This Agreement constitutes the valid and binding
obligation of Seller, enforceable against him in accordance with its terms,
subject to: (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.

 

(b)  Seller owns all rights, titles and interests in and to, and has the rights
to transfer to the Issuer, in connection with the redemption provided for
herein, 31,026,600 of the Shares being redeemed by the Issuer, pursuant to the
terms of this Agreement, free and clear of all liens, security interests,
charges and other encumbrances.

 

4.  Representations of Issuer

 

 (a)  The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

(b)  The Issuer has all necessary corporate power and authority to enter into
and to perform its obligations under this Agreement, and the execution, delivery
and performance by the Issuer of this Agreement have been duly authorized by all
necessary action on the part of the Issuer and its board of directors. This
Agreement constitutes the valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its terms, subject to: (i)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.

 

5.  Miscellaneous. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. If any
section, term or provision of this Agreement shall to any extent be held or
determined to be invalid or unenforceable, the remaining sections, terms and
provisions shall nevertheless continue in full force and effect. This Agreement
shall be governed and construed in accordance with the laws of the State of
Delaware applicable to agreements executed and to be performed wholly within
such State, without regard to any principles of conflicts of law. This Agreement
shall be binding upon the parties and their respective heirs, executors,
administrators, legal representatives, successors and assigns; provided,
however, that neither party may assign this Agreement or any of its rights under
this Agreement without the prior written consent of the other party. This
Agreement may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




 

 

/s/ William Tay




William Tay

 

 

WINROCK INTERNATIONAL, INC.

 

By: /s/ William Tay




William Tay, President


